Name: Commission Regulation (EEC) No 1526/91 of 5 June 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 6 . 91 Official Journal of the European Communities No L 142/27 COMMISSION REGULATION (EEC) No 1526/91 of 5 June 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1428/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 Q, as last amended by Regulation (EEC) No 1464/91 (8); HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 6 June 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements. Article 2 This Regulation shall enter into force on 6 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 139, 3. 6 . 1991 , p. 40 . (0 OJ No L 167, 25. 7 . 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 81 , 28 . 3 . 1991 , p . 62. (8) OJ No L 138, 1 . 6. 1991 , p . 38 . O OJ No L 266, 28 . 9 . 1983, p. 1 . 6. 6. 91No L 142/28 Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 6 1st period 7 (') 2nd period 8 0 3rd period 9 0 4th period io o 5th period 110 1 . Gross aids (ECU) : I I  Spain 0,000 9,129 8,399 8,399 8,219 8,257  Portugal 24,905 16,099 15,369 15,369 15,189 15,227  Other Member States 17,935 9,129 8,399 8,399 8,219 8,257 2. Final aids : \ \ \ \ ll Seed harvested and processed in : \ \ ll\ \  Federal Republic of Germany (DM) 42,22 21,49 19,77 19,77 19,35 19,44  Netherlands (Fl) 47,57 24,22 22,28 22,28 21,80 21,90  BLEU (Bfrs/Lfrs) 870,86 443,27 407,82 407,82 399,08 400,93  France (FF) 141,61 72,08 66,32 66,32 64,89 65,19  Denmark (Dkr) 161,05 81,98 75,42 75,42 73,81 74,15  Ireland ( £ Irl) 15,761 8,022 7,381 7,381 7,223 7,256  United Kingdom ( £) 13,691 6,767 6,185 6,185 6,042 6,060  Italy (Lit) 31 592 16 080 14 794 14 794 14 477 14 466  Greece (Dr) 3 410,25 1 310,97 1 077,55 1 036,84 989,54 856,39  Spain (Pta) 0,00 1 540,23 1 433,83 1 432,65 1 406,40 1 398,97  Portugal (Esc) 5 252,45 3 426,84 3 277,05 3 277,05 3 240,12 3 218,22 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 6 1st period 7 0 2nd period 8 0 3rd period 9 0 4th period ioo 5th period 110 1 . Gross aids (ECU) : I I  Spain 0,000 11,629 10,899 10,899 10,719 10,757  Portugal 27,405 18,599 17,869 17,869 17,689  17,727  Other Member States 20,435 11,629 10,899 10,899 10,719 10,757 2. Final aids : II\ ll\ ! Seed harvested and processed in : Il\ l.Ill\  Federal Republic of Germany (DM) 48,11 27,38 25,66 25,66 25,23 25,32  Netherlands (Fl) 54,21 30,85 28,91 28,91 28,43 28,53  BLEU (Bfrs/Lfrs) 992,25 564,66 529,22 529,22 520,47 522,32  France (FF) 161,35 91,82 86,05 86,05 84,63 84,93  Denmark (Dkr) 183,50 104,43 97,87 97,87 96,26 96,60  Ireland ( £ Irl) 17,958 10,219 9,578 9,578 9,420 9,453  United Kingdom ( £) 15,640 8,716 8,134 8,134 7,991 8,009  Italy (Lit) ' 35 995 20 484 19 198 19 198 18 881 18 869  Greece (Dr) 3 967,51 1 868,23 1 634,82 1 594,10 1 546,80 1 413,65  Spain (Pta) 0,00 1 922,47 1 816,07 1 814,89 1 788,64 1 781,21  Portugal (Esc) 5 774,14 3 948,53 3 798,74 3 798,74 3 761,81 3 739,91 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular :  to the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  to the adjustment resulting from the maximum guaranteed quantity , arrangements and that of the agricultural conversion rates applied for the 1990/91 marke ­ ting year. 6. 6 . 91 Official Journal of the European Communities No L 142/29 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 6 1st period 7 2nd period 8 (') 3rd period 9 0 ) 4th period ion 1 . Gross aids (ECU) : \  Spain 28,641 28,147 21,373 21,373 21,373  Portugal 37,608 37,123 28,514 28,514 28,514  Other Member States 25,368 24,883 16,274 16,274 16,274 2. Final aids : \ l (a) Seed harvested and processed in (2) : l  Federal Republic of Germany (DM) 59,72 58,58 38,31 38,31 38,31  Netherlands (Fl) 67,29 66,00 43,17 43,17 43,17  BLEU (Bfrs/Lfrs) 1 231,78 1 208,23 790,21 790,21 790,21  France (FF) 200,30 196,47 128,49 128,49 128,49  Denmark (Dkr) 227,80 223,45 146,14 146,14 146,14  Ireland ( £ Irl) 22,293 21,867 14,301 14,301 14,301  United Kingdom ( £) 19,488 19,101 12,302 12,302 12,302  Italy (Lit) 44 684 43 830 28 666 28 666 28 666  Greece (Dr) 5 071,14 4 932,43 2 784,72 2 741,53 2 741,53  Portugal (Esc) 7 900,47 7 800,96 6 022,14 6 022,14 6 022,14 (b) Seed harvested in Spain and Il processed : I \ Il  in Spain (Pta) 4 497,73 4 425,72 3 425,10 3 423,85 3 423,85  in another Member State (Pta) 4 560,02 4 489,33 3 501,03 3 499,81 3 499,81 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular to :  the Commission 's proposals for the 1991 /92 marketing year as regards the target price , the monthly increases, the reduction for rape seed other than 'double zero ' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM 2,058200 2,056570 2,055210 2,053890 2,053890 2,050670 Fl 2,317140 2,315660 2,314130 2,312860 2,312860 2,309390 Bfrs/Lfrs 42,354699 42,317000 42,277800 42,248800 42,248800 42,166100 FF 6,977510 6,975210 6,971920 6,968610 6,968610 6,958770 Dkr 7,904750 7,901290 7,898060 7,896170 7,896170 7,888320 £Irl 0,769603 0,770063 0,770150 0,770471 0,770471 0,771004 £ 0,695782 0,696640 0,697471 0,698233 0,698233 0,699587 Lit 1 527,06 1 528,92 1 530,75 1 532,35 1 532,35 1 537,89 Dr 225,48400 227,41500 229,56600 231,53100 231,53100 237,85800 Esc 179,43200 179,62700 179,85800 180,14900 180,14900 181,61400 Pta 127,38600 127,62400 127,86200 128,07000 128,07000 128,64300